LECHE, J.
(concurring). The facts in this case were stated in the original opinion but it is not amiss to restate some of them, insofar as they have a pertinent bearing upon the issues involved. It is also proper that the pleadings be likewise adverted to for the same reason.
Plaintiffs in their petition, do not allege that they were the owners of the barn when it was destroyed by fire, but they do pray for judgment against the Y. & M. V. R. R. Co., for the full value of the barn, for themselves in part, and for the insurance company for the balance, as beneficiary and subrogee.
The only reasonable theory applicable to their petition, is that they sue as owners. That was the position which they assumed when the case was first argued before this Court, both in oral argument and in their brief. This Court held in its original opinion, that the barn was the property of Luikart and that it did not belong to plaintiffs. In their application for a rehearing, no complaint is made of the finding of this Court upon that point. In fact in their brief for a rehearing they frankly admit that they are mere nominal parties.
*299So that we have here a case where a suit is brought' by plaintiffs in their own name and for their own benefit, in which they seek to recover the value of property which did not belong to them. They do not allege that they are agents of the owner, neither do they attempt to offer proof of agency. They now claim that they are suing for the benefit of the insurance company, that they are mere nominal parties and that the real party in interest is the insurance company. Then where do they derive the right to sue for the benefit of the insurance company? The insurance company is not a party to this suit, nor is there any allegation or proof in the record that the insurance company has authorized plaintiffs to institute this suit for its benefit. It is elementary that the capacity and interest of one who brings an action must be alleged, to enable him to recover. St. Patrick’s Church vs. Ice Co., 44 La. Ann. 1021, 11 So. 682; C. P. Art. 15. No one, unless interested, may sue to champion the rights of others. Ingram vs. Heintz, 112 La. 497, 36 So. 507; West vs. Negrotto, 52 La. Ann. 391, 27 So. 75; Succession of Keppel, 113 La. 261, 36 So. 955; Barrow vs. Grant’s Estate, 113 La. 297, 36 So. 970; Conery vs. His Creditors, 118 La. 168, 42 So. 760.
So that we have before us a suit in which the plaintiff has no interest directly or indirectly, and where he contends in argument that he is suing for the benefit of a third person, who is a stranger in the case, without any alleged or accredited authority, and this alone is enough to justify a judgment dismissing his demand.
It is suggested that want of capacity must be attacked by exception in limine. This undoubtedly would have been done if plaintiffs had sued in a representative capacity, but they sued as owners. It was only when the evidence showed that they were not owners, that their want of capacity became an issue in the case and it was then too late to except in limine to their want of capacity. There would have been no ground or reason to object to their right to sue for the benefit of the insurance company if they had been owners of the barn. Houton vs. N. O. & C. R. Light and Power Co. et al., 124 La. 562, 50 So. 544; Reisz vs. Kansas City Southern R. Co., 148 La. 929, 88 So. 120.
The Court in these cases and others, announces that an owner may sue a tortfeaser for his own damage, and that he may in the same suit, sue for the benefit of his insurer and subrogee in order to avoid a multiplicity of suits and in order to avoid splitting an indivisible cause of action. To decide otherwise in this case would. be in direct conflict with these decisions.
I therefore concur in the decree.